Citation Nr: 1509885	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, dementia, and cognitive disorder.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, also claimed as lung condition, bronchitis, hyperexpanded lungs, dyspnea, viral illness and chest pain.

3.  Entitlement to service connection for osteoarthritis, claimed as back condition, neck pain, bursitis hips, arthritis and weakness of upper and lower extremities.

4.  Entitlement to service connection for pruritus diaphoresis, also claimed as rashes, to include as due to herbicide exposure.

5.  Entitlement to service connection for chronic sinusitis with rhinitis, claimed as allergies, sinusitis, and dysphagia.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for right eye pain.

8.  Entitlement to service connection for conjunctivitis.

9.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disability (TDIU).

10.  Whether the Veteran's income exceeds the maximum annual disability pension limit set by law. 


REPRESENTATION

Veteran represented by:	Larry Knopf, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  Service in the Republic of Vietnam is indicated by the record. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board notes that the RO characterized the issue pertaining to PTSD in the December 2009 rating decision as an application to reopen a previously denied claim for service connection, due to the fact that the claim was previously denied in a final September 2006 rating decision. The Board notes, however, that in November 2008 additional service treatment records were associated with his claims file for the first time; one was dated in January 1968 and indicated that the Veteran claimed to have some anxiety over being in Vietnam.  Pursuant to 38 C.F.R. § 3.156(c) (2014), the Board finds that due to the newly submitted service record the PTSD claim must be reconsidered on a de novo basis, as opposed to determining whether new and material evidence has been received to reopen a previously denied claim. The issue has been recharacterized on the title page accordingly.

The Board notes that the Veteran filed a claim of entitlement to service connection for depression and PTSD in November 2008.  The record also documents diagnoses of anxiety disorder as well as cognitive disorder and dementia, not otherwise specified (NOS).  The Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has expanded the Veteran's claim for depression and PTSD as reflected on the title page.  

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  He also presented testimony before RO personnel in January 2012.  Transcripts of these hearings have been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to service connection for an acquired psychiatric disorder, pruritus diaphoresis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the April 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw his appeal of whether new and material evidence has been received to reopen a previously denied claim of entitlement to COPD with emphysema; entitlement to service connection for osteoarthritis, chronic sinusitis with rhinitis, erectile dysfunction, right eye pain, conjunctivitis; and whether the Veteran's income exceeds the maximum annual disability pension limit set by law.      


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for whether new and material evidence has been received to reopen a previously denied claim of entitlement to COPD with emphysema have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for chronic sinusitis with rhinitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for right eye pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for conjunctivitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

7.  The criteria for withdrawal of an appeal by the Veteran for whether the Veteran's income exceeds the maximum annual disability pension limit set by law have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

COPD with emphysema, osteoarthritis, chronic sinusitis with rhinitis, erectile dysfunction, right eye pain, conjunctivitis, and pension claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of the following during the Board hearing: whether new and material evidence has been received to reopen a previously denied claim of entitlement to COPD with emphysema; entitlement to service connection for osteoarthritis, chronic sinusitis with rhinitis, erectile dysfunction, right eye pain, conjunctivitis; and whether the Veteran's income exceeds the maximum annual disability pension limit set by law.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD) with emphysema, also claimed as lung condition, bronchitis, hyperexpanded lungs, dyspnea, viral illness and chest pain is dismissed.

The appeal of entitlement to service connection for osteoarthritis, claimed as back condition, neck pain, bursitis hips, arthritis and weakness of upper and lower extremities is dismissed.

The appeal of entitlement to service connection for chronic sinusitis with rhinitis, claimed as allergies, sinusitis, and dysphagia is dismissed.

The appeal of entitlement to service connection for erectile dysfunction is dismissed.

The appeal of entitlement to service connection for right eye pain is dismissed.

The appeal of entitlement to service connection for conjunctivitis is dismissed.

The appeal of whether the Veteran's income exceeds the maximum annual disability pension limit set by law is dismissed.


	(CONTINUED ON NEXT PAGE)


REMAND

Acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to his military service.  He has identified multiple in-service incidents that have caused his current acquired psychiatric disorder.  These include being in fear of enemy fire while performing his duties as a heavy vehicle driver and seeing dead bodies, being court martialed, not being allowed to sleep in the barracks, not being allowed to eat in the mess hall, being stressed out by his commanding officer, almost shooting an unidentified soldier, and being thrown out of headquarters supply.  

The medical evidence of record documents diagnoses of anxiety, cognitive disorder, NOS, and dementia, NOS.  As discussed above, January and April 2012 VA mental health treatment records note an impression of "likely PTSD."  There is no other documentation of a diagnosis of PTSD in the record.    

As discussed above, a service treatment record dated January 1968 documents the Veteran's report of experiencing anxiety from being in Vietnam.  He was not diagnosed with any acquired psychiatric disorder at that time.  However, his stressor regarding being in fear of coming under attack by enemy forces while performing his duties as a heavy vehicle driver in Vietnam has been verified by the JSRRC.  His court martial and finding of not guilty is also documented in his service personnel records.  

The Veteran was afforded a VA psychological examination in September 2009.  The examiner considered the Veteran's report of in-service stressors, which included being under enemy fire during service in Vietnam as well as the Veteran feeling ostracized by others.  She also noted the in-service notation of anxiety from service in Vietnam.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with PTSD, noting that the Veteran did not meet the avoidance symptoms required for a diagnosis.  Rather, the examiner diagnosed the Veteran with anxiety disorder, NOS, and initially noted that it is less likely than not that the disability is related to the Veteran's military service.  The examiner's rationale for her conclusion was based on her finding that while the Veteran had PTSD-related anxiety symptoms post service, and while he appeared to experience PTSD symptoms during the examination, his anxiety disorder could not be solely attributable to his service in the military.  The examiner noted the Veteran's report of severe financial stress and multiple significant medical problems which are likely contributing to the current distress.  She also noted a review of private treatment records wherein the Veteran reported a history of depression and sleep problems due to back pain.  Despite this rationale, the examiner then stated that the Veteran's anxiety disorder is at least as likely as not related to service.  As such, it is unclear as to whether the examiner found that the Veteran's diagnosed anxiety disorder is related to military service given her contradictory conclusions.  The Board further notes that the examiner did not specify whether the Veteran's anxiety disorder was related to his fear of being under enemy fire, court martial, or other issues with his superiors which led to him feeling ostracized.  The Board therefore finds that the September 2009 VA examination report is inadequate for evaluation purposes.  

Pertinently, there is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's anxiety disorder, or any other acquired psychiatric disorder, and his period of military service.  In light of the ambiguities above, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current acquired psychiatric disorders are etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Further, the Board notes that the Veteran testified that he has received treatment from T.M., M.D., a private physician.  See the April 2014 Board hearing transcript, pgs. 16-17.  The Board observes that the most recent treatment record from Dr. T.M. is dated December 2013.  Therefore, all outstanding treatment records from Dr. T.M. should be obtained on remand.  

Pruritus diaphoresis

The Veteran contends that he has pruritus diaphoresis that is related to his military service, to include exposure to herbicides.  The Board notes that the medical evidence of record indicates findings of diaphoresis.  See a private treatment record from Dr. T.M. dated August 2013.  Further, a service treatment record dated January 1968 notes the Veteran's report of pruritus for the past two weeks and experiencing itching on his back and abdomen.  An impression of pruritus was rendered at that time.  The Veteran sought treatment for pruritus the next day at which time an impression of pruritus secondary to diaphoresis was rendered.  The remainder of the Veteran's service treatment records is absent complaints of or treatment for any skin condition.  

Also, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2014), certain diseases may be presumed to be related to exposure to herbicides; pruritus diaphoresis is not one of the listed diseases.  Thus, this disability may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's pruritus diaphoresis and his military service, to include herbicide exposure.  Therefore, the Board is of the opinion that a medical opinion would be probative in ascertaining whether the Veteran's pruritus diaphoresis is related to military service, to include herbicide exposure.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra.

TDIU

The Veteran asserts that his service-connected coronary artery disease (CAD), status post coronary artery bypass graft (CABG) as well as his non-service connected acquired psychiatric disorder prevents him from working and that a TDIU rating is therefore warranted.  See, e.g., the January 2012 RO hearing transcript, page 22.  

Although the Veteran was afforded a VA examination in April 2012 for his CAD, there was no discussion as to the functional impairment due to the disability with regard to employment.  Accordingly, he should be afforded a VA examination to determine such on remand. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of any outstanding medical records.  Of particular interest are any additional medical records from Dr. T.M. dating from January 2014.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

2. Obtain any outstanding VA treatment records pertaining to the claims remanded herein.  

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current acquired psychiatric disorder.  If the examiner determines that the Veteran does not meet the criteria for a diagnosis of PTSD, he/she must address the January and April 2012 VA mental health records noting an impression of "likely PTSD."

b)  For each diagnosed acquired psychiatric disorder, including anxiety disorder, cognitive disorder and dementia (see VA treatment records dated in February 2013),  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include the anxiety noted in January 1968 as well as his current report of feeling ostracized in service, and the stressor regarding him being in fear of enemy fire during service in Vietnam.
 
The examiner's attention is directed to the October 2008 statement submitted by F.B. which notes the Veteran's psychiatric symptoms since discharge from service.

If the examiner determines that a psychiatric disorder is related to service, the examiner should also provide information concerning the functional impairment that results from the disability which may affect the Veteran's ability to function and perform tasks in a work setting.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

4. The Veteran should be afforded an appropriate VA examination to determine the etiology of his pruritus diaphoresis.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must render an opinion as to the following:

a. Whether the Veteran suffers from a skin disorder, to include pruritus diaphoresis.  If the examiner determines that the Veteran does not suffer from pruritus diaphoresis, he/she must address the August 2013 private treatment record from Dr. T.M. noting findings of diaphoresis.

b. If the Veteran suffers from a skin condition, to include pruritus diaphoresis, whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability began in or is related to his military service, to include as a result of conceded herbicide exposure as well as treatment on two occasions in January 1968 for pruritus.  The examiner's attention is directed to the Veteran's April 2014 testimony that he experiences rashes on his buttocks.

If the examiner determines that a skin disorder is related to service, the examiner should also provide information concerning the functional impairment that results from the disability which may affect the Veteran's ability to function and perform tasks in a work setting.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Schedule the Veteran for a VA heart examination with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner must provide information concerning the functional impairment that results from the CAD, status post CABG, and residual scar from the CAD, status post CABG, which may affect the Veteran's ability to function and perform tasks in a work setting.  In doing so, the examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks. 

6. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


